Citation Nr: 0406335	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  03-08 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania.  Original 
jurisdiction over this case rests in the VA Regional Office 
in Cleveland, Ohio (the RO).

Procedural History

The veteran served on active duty from May 1968 until May 
1970.  Service in Vietnam is indicated by the evidence of 
record.

In August 2001, the RO received the veteran's claim of 
entitlement to service connection for PTSD.  The October 2002 
rating decision denied the veteran's claim.  The veteran 
disagreed with the October 2002 rating decision and initiated 
this appeal.  The appeal was perfected by the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
March 2003.

The Board has found that the development of additional 
evidence would be helpful prior to rendering a decision on 
this appeal.  The issue is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action by him is required.


REMAND

The veteran is seeking entitlement to service connection for 
PTSD.  In substance, he contends that stressful experiences 
in Vietnam led to currently diagnosed PTSD.

Pertinent law and regulations

In general, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  See 38 C.F.R. § 3.304(f) (2003); 
Moreau v. Brown, 9 Vet. App. 389 (1996).

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy." 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2003).
Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy. See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor. See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

Reasons for remand

In this case, the evidence of record includes diagnoses of 
PTSD (although other psychiatric diagnoses are also of 
record) as well as a medical opinion relating PTSD to combat 
situations in Vietnam.  

With respect to the crucial element pertaining to in-service 
stressors, the official records indicate that the veteran 
served as an artilleryman in Vietnam.  There is, however, no 
official evidence indicating that he actually participated in 
combat.
The RO requested and obtained the veteran's service personnel 
records.  However, the records received do not provide 
objective confirmation of the veteran's engagement in combat.  
Service records currently associated with the claims folder 
reflect that the veteran's military occupational specialties 
(MOS) included automatic weapons crewman, radio operator, 
gunner and squad leader and that he served on active duty in 
Vietnam during the Vietnam War.  The service records do not 
indicate combat participation, combat injury or receipt by 
the veteran of a combat citation.

Because combat status could not be objectively confirmed, the 
RO requested that the veteran provide a list of the specific 
stressors that led to his claimed PTSD. The veteran was asked 
to provide specific dates and places for the events 
specified, and to provide the names, ranks, and units of any 
personnel that were involved with these events. The veteran 
provided some additional information in the form of written 
statements to the RO. 

The veteran has indicated, in essence, that although he was 
in a United States Army artillery unit, that unit was 
attached to U.S. Marine Corps units.  He submitted a 
contemporaneous newspaper report to that effect.  He 
indicated he was involved in an ambush and witnessed the 
killing of three U.S. Marines during a minesweeping operation 
in July 1969. 

The record is silent as to whether the RO submitted the 
veteran's descriptions of combat participation to the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
to assist in researching their records.  Particularly in 
light of evidence which indicates that the veteran's unit may 
have been attached to another branch of service in Vietnam, 
the Board believes that additional efforts must be made to 
obtain these records, if they exist.  

Accordingly, this issue must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following action:

1.  VBA should request from the veteran 
that he submit additional corroborating 
evidence of his claimed stressors.  In 
particular, the veteran should be 
requested to provide details concerning 
the time he alleges his unit was attached 
to the United States Marine Corps units, 
including providing the name, rank, unit, 
and any other clarifying information as 
to the identity of any individuals 
involved in the alleged stressful events.  

2.  If additional evidence is obtained, 
VBA should review the file and prepare a 
summary of all of the veteran's claimed 
stressors.  This summary, together with a 
copy of the DD 214, a copy of this 
remand, and all associated documents, 
should be sent to the USASCRUR.  That 
agency should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors.

3.  Following completion of the 
foregoing, VBA should readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD.  If VBA deems it 
necessary, it should arrange for an 
additional psychiatric examination of the 
veteran.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished with 
copies of a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
expeditious handling of all cases that have been remanded by 
the Board.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

                     

	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



